Citation Nr: 1039648	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-37 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for ear disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a bilateral foot 
disorder.

8.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  

9.  Entitlement to service connection for cramps in legs and 
feet.

10.  Entitlement to service connection for a back disorder.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for high cholesterol.

13.  Entitlement to service connection for a blood clotting 
disorder.  

14.  Entitlement to service connection for arthritis of the 
hands.

15.  Entitlement to service connection for a skin infection of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Veteran and his wife testified before a Decision Review 
Officer at the RO in June 2007.  A transcript of this proceeding 
has been associated with the claims file.  

This case was previously before the Board in July 2009 at which 
time the claim was remanded for further development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Included in the July 2009 Board remand were the issues of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  By rating decision dated in July 2010 the RO granted 
service connection for these disorders.  As such, these issues 
are no longer before the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral 
foot disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of ear 
disease other than the already service-connected bilateral 
hearing loss and tinnitus.

2.  There is no evidence of hypertension in service, or within 
one year after service, and no competent medical evidence linking 
the Veteran's current hypertension with his period of military 
service.

3.  There is no evidence of diabetes mellitus in service and no 
competent medical evidence linking diabetes mellitus with 
service. 

4.  There is no evidence of a sleep apnea in service and no 
competent medical evidence linking the Veteran's current sleep 
apnea with his period of military service.

5.  There is no evidence of a left knee disorder in service, or 
within one year after service, and no competent medical evidence 
linking the Veteran's current left knee disorder with his period 
of military service.

6.  There is no evidence of a right knee disorder in service, or 
within one year after service, and no competent medical evidence 
linking the Veteran's current right knee disorder with his period 
of military service.

7.  There is no evidence of GERD in service and no competent 
medical evidence linking the Veteran's current GERD with his 
period of military service.

8.  There is no competent medical evidence of a disorder 
manifested by cramps in the legs and feet.

9.  There is competent evidence of current degenerative joint 
disease of the lumbar spine and competent medical evidence 
linking the Veteran's lumbar spine disorder to his military 
service.  

10.  There is no competent medical evidence of a disorder 
manifested by headaches.

11.  High cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown the veteran has any 
disability associated with high cholesterol of service origin.

12.  There is no competent medical evidence of a blood clotting 
disorder.

13.  There is no evidence of arthritis of the hands in service, 
or within one year after service, and no competent medical 
evidence linking the Veteran's current arthritis of the hands 
with his period of military service.

14.  There is no evidence of a skin infection of the feet in 
service and no competent medical evidence linking the Veteran's 
current skin infection of the feet with his period of military 
service.


CONCLUSIONS OF LAW

1.  Service connection for an ear disease is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

3.  Service connection for diabetes mellitus is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Service connection for sleep apnea is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

6.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

7.  Service connection for GERD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  Service connection for cramps in legs and feet is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


9.  Service connection for a back disorder is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

10.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

11.  A disability manifested by high cholesterol was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

12.  Service connection for a blood clotting disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

13.  Service connection for arthritis of the hands is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

14.  Service connection for a skin infection of the feet is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his current 
ear disease, hypertension, diabetes mellitus, sleep apnea, left 
knee disorder, right knee disorder, bilateral foot disorder, 
GERD, cramps in legs and feet, a back disorder, headaches, high 
cholesterol, a blood clotting disorder, arthritis of the hands, 
and a skin infection of the feet are related to his service with 
the United States Army from August 1952 to August 1954. 

The Veteran notes that his military occupational specialty was as 
a lineman which required him to climb poles and trees to run 
lines for communications.  He contends that in June 1953 he fell 
out of a pine tree while assigned to the B. Co. A103 Hgts 663rd 
FA Bn in Fort Braggs, North Carolina and sustained several 
injuries, specifically, to his back and ears.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In addition, certain chronic diseases, such as hypertension and 
arthritis, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).


Factual Background

Unfortunately, the Veteran's service treatment records are 
unavailable.  The RO has made several attempts to obtain copies 
of the Veteran's service treatment records, but it appears that 
these records were destroyed in a 1973 fire at the National 
Personnel Records Center.  

After service, the Veteran sought employment as a miner and in 
January 1974 he injured his back in a mining accident.  
Subsequently, the Veteran underwent fusion of the lumbar spine in 
May 1975.  An August 1975 VA examination shows a diagnosis of 
residuals of lumbosacral spine injury, post-operative fusion and 
osteoarthritis of the lumbar spine.  An August 1976 statement 
from Dr. J.H., the Veteran's private physician, shows that the 
Veteran was also involved in a motor vehicle accident in June 
1975 wherein he injured his neck.

The Veteran submitted the current claim on appeal in May 2005.  
In connection with this claim the RO obtained VA treatment 
records dated from February 2003 to July 2005.  A February 2003 
VA treatment record shows a history of diabetes for the past ten 
years, hypertension for the past seven years, and GERD for the 
past five years.  The February 2003 VA treatment record also 
notes an impression of arthritis in the hands and knees as well 
as complaints of leg cramps.  Another February 2003 VA treatment 
record notes an abnormal diabetic foot examination.  A January 
2004 VA treatment record shows an impression of hyperlipidemia.  
June 2005 VA treatment records show a history of a recent fall 
and injury to the right knee, an impression of right knee 
degenerative changes, an impression of sleep apnea, and 
complaints of occipital head pain.

In a June 2005 statement from Dr. W.A.B., the Veteran's private 
physician, Dr. W.A.B. noted the Veteran's history of falling out 
of a tree during military service after which he was hospitalized 
for three months with a back injury.  Later, after discharge from 
service, the Veteran's strenuous work as a miner worsened his 
back disorder which had never resolved from the in-service 
injury.  Eventually, the Veteran required surgery for his back to 
help with the pain, loss of strength, and loss of sensation in 
his feet.  Dr. W.A.B. also noted that the Veteran has been 
disabled since his surgery in 1972 and, on examination that day, 
continued to have next to no range of motion in his lumbar spine, 
absent reflexes in his legs, decreased strength in the lower 
extremities and loss of sensation on the medial aspects of both 
feet.  Dr. W.A.B. opined that the Veteran's current deficits and 
problems all directly relate to the Veteran's injury he received 
in service.  

Pursuant to the July 2009 Board remand, the Veteran was afforded 
a VA examination for his spine in June 2010.  The examiner noted 
the Veteran's history of falling 20 feet from the top of a tree 
during service and subsequent back surgery in 1974.  Upon 
physical examination, the examiner diagnosed degenerative joint 
disease of the lumbar spine.  In response to a request for an 
etiology opinion the VA examiner opined that, based on the 
Veteran's reported history, it was as likely as not that the 
current back disorder had its onset during the Veteran's military 
service.  

Subsequent to the July 2009 Board remand the Veteran submitted an 
August 2010 VA outpatient treatment report noting impressions of 
the following:  diabetes, GERD, arthritis, hypertension, murmur, 
sleep apnea, deep vein thrombosis, hyperlipidemia, foot pain, 
peripheral nerve disease, chest wall pain, perforation of 
tympanic membrane, personal history of colonic polyps, 
osteoarthritis, and pulmonary embolism and infarction.  

Analysis

1.	Hypertension, diabetes mellitus, sleep apnea, left knee 
disorder, right knee disorder, GERD, arthritis of the 
hands, and a skin infection of the feet

The Board finds that the preponderance of the evidence is against 
the claims of service connection for hypertension, diabetes 
mellitus, sleep apnea, left knee disorder, right knee disorder, 
GERD, arthritis of the hands, and a skin infection of the feet.  
First, there is no evidence of any of these disorders in service 
or within one year after service.  While the Board notes that in 
a case where the service treatment records are unavailable, VA 
has a heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule 
pursuant to O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), 
there is no evidence of any of these disorders until at least 
2003, approximately 49 years after service.  Even considering the  
February 2003 VA treatment record which shows a history of 
diabetes for the past ten years, hypertension for the past seven 
years, and GERD for the past five year, there is no evidence of 
any of these disorders until at least 1993, approximately 39 
years after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Furthermore, there 
is no medical evidence in the record that links any of these 
disorders to an incident of the Veteran's active military 
service.  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, 
any statements as to continuous health problems since service are 
not found to be persuasive in light of the fact that the Veteran 
did not complain of these problems until over three decades 
following discharge.  Such histories reported by the Veteran for 
treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care); see also Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hypertension, diabetes mellitus, sleep 
apnea, left knee disorder, right knee disorder, GERD, arthritis 
of the hands, and a skin infection of the feet.  As the evidence 
is not in relative equipoise, the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

2.	 Ear disease, cramps in legs and feet, headaches, and a 
blood clotting disorder

The Board finds that the preponderance of the evidence is against 
the claims of service connection for ear disease, cramps in legs 
and feet, headaches, and a blood clotting disorder.  A review of 
the record reveals that there is no evidence of a separate ear 
disease other than the already service-connected bilateral 
hearing loss and tinnitus.  Nor is there evidence a current 
diagnosis of either a blood clotting disorder, a disorder 
manifested by cramps in legs and feet, or a disorder manifested 
by headaches.  While there is evidence that the has Veteran has 
complained of cramps in legs and feet and headaches since 2003, 
pain alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  A current disability is 
required in order to establish service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).    
  
Unlike Barr or Jandreau, in this case, the Veteran has failed to 
provide a medical diagnosis of ear disease, cramps in legs and 
feet, headaches, and a blood clotting disorder.  These disorders 
are not conditions under case law that have been found to be 
capable of lay observation, and the determination as to the 
presence or diagnosis of such disabilities therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Thus, the Board finds that the claim for service connection for 
ear disease, cramps in legs and feet, headaches, and a blood 
clotting disorder is denied. 


	3.  Back disorder

Given the above, the Board finds that service connection for a 
back disorder is warranted.  The June 2010 VA examination report 
shows an assessment of degenerative joint disease of the lumbar 
spine.  Also, the June 2005 statement from Dr. W.A.B. and the 
June 2010 VA examination report relate the Veteran's current back 
disorder to his military service.  While the record shows that 
the Veteran sustained several injuries to his back after service, 
the June 2005 and June 2010 opinions provide a plausible basis to 
conclude that the Veteran's current back disorder is related to 
his military service.  With resolution of all reasonable doubt in 
the Veteran's favor, it is concluded that the evidence supports 
service connection for a back disorder.  38 U.S.C.A. § 5107(b).  

      4.  High Cholesterol

VA outpatient treatment records show that the Veteran has high 
cholesterol, also known as hyperlipidemia.  

Hyperlipidemia is "a general term for elevated concentrations of 
any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see STEDMAN'S 
MEDICAL DICTIONARY 825, 985 (26th ed. 1995) (defining 
hyperlipidemia as the presence of an abnormally large amount of 
lipids in the circulating blood).

Hyperlipidemia and high cholesterol are laboratory finding and 
are not disabilities in and of themselves for which VA 
compensation benefits are payable. See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities. They 
are, therefore, not appropriate entities for the rating 
schedule.).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the Veteran's 
hyperlipidemia or high cholesterol causes any impairment of 
earning capacity.  While high cholesterol may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer, 3 Vet. App. at 223; see 38 U.S.C.A. § 1110.  
Nothing in the medical evidence presently on file shows the 
veteran has a current disability manifested by elevated 
cholesterol.  

The issue on appeal is based on the contention that high 
cholesterol is a disability.  However, when the Veteran's 
testimony and post-service medical records are considered 
together with the applicable law (which shows that there is no 
competent evidence to show that the claimed condition has been 
associated with a disease process, and that it is not a 
disability), the Board finds that the evidence outweighs the 
Veteran's contentions that his high cholesterol warrants service 
connection. 

Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the Board 
concludes that the preponderance of the evidence is against his 
claim of service connection for high cholesterol, and his claim 
therefore must be denied. 38 C.F.R. § 3.102; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June 2005, December 
2005, March 2006, and August 2009 letters and the claim was 
readjudicated in an August 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained VA treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant a VA spinal 
examination, obtained a medical opinion as to the etiology of the 
spinal disorder, and afforded the appellant the opportunity to 
give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the service 
connection claims denied herein because the information and 
evidence of record contains sufficient competent medical evidence 
to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no 
competent evidence that suggests a causal link between the 
claimed disorders and any incident of active duty. Indeed, in 
view of the 39 to 49 year gap between the claimed disorders and 
active duty, relating the Veteran's claimed disorders to his 
military service would be entirely speculative. Therefore, there 
is no duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As was noted in the July 2009 Board remand, a review of the file 
shows that the Veteran submitted an application for Social 
Security disability benefits in approximately February 1976 and 
was in receipt of such benefits prior to 1981 and from October 
1985 to at least 1993.  The RO has made an attempt to obtain the 
records associated with this award.  Unfortunately, responses 
from the Social Security Administration dated in August 2009 and 
February 2010 show that these records are unavailable.   

While the Veteran submitted additional VA treatment records dated 
in August 2010 after the RO issued the most recent supplemental 
statement of the case, also in August 2010, the Board finds that 
this evidence is duplicative of previously submitted VA treatment 
records and, therefore, a remand for RO review of the evidence is 
not required.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for ear disease is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for sleep apnea is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for GERD is denied.  

Service connection for cramps in legs and feet is denied.

Service connection for a back disorder is granted.

Service connection for headaches is denied.

Service connection for high cholesterol is denied.

Service connection for a blood clotting disorder is denied.  

Service connection for arthritis of the hands is denied.

Service connection for a skin infection of the feet is denied.  


REMAND

As above, the Board is granting service connection for a low back 
disorder.  In a June 2005 statement, Dr. W.A.B noted that the 
Veteran was experiencing absent reflexes in his legs, decreased 
strength in the lower extremities, and loss of sensation on the 
medial aspects of both feet, possibly due to the Veteran's now 
service-connected low back disorder.  An August 2010 VA treatment 
record also shows an impression of peripheral nerve disease.  

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran 
submitted his claim in May 2005.  Effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles that 
must be satisfied before aggravation may be conceded and service 
connection granted. 

To date, the RO not provided the Veteran sufficient notice with 
regard to a claim of secondary service connection nor has it 
considered the Veteran's entitlement to secondary service 
connection for a bilateral foot disorder.  On remand, appropriate 
notice should be provided. 

The Veteran was afforded a VA examination regarding his back in 
June 2010; however, at the time of this examination service 
connection was not yet in effect for the low back.  Therefore, 
the Board finds that another VA examination is warranted to 
determine whether any currently demonstrated foot disability is 
related to the now service-connected back condition.  See 
McLendon, 20 Vet. App. at 79.  Medical expertise informed by full 
review of the history and appropriate testing and examination is 
required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue appropriate notice regarding the 
claim of service connection for a bilateral 
foot disorder on both aggravation and 
secondary bases.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to identify the 
current nature and likely etiology of the 
bilateral foot disorder.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests 
should be conducted.  

Based on the examination and review of the 
claims folder, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed foot 
disorder is attributable to service, or is 
caused by or aggravated by his service-
connected back disability?  The examiner 
should specifically address whether any 
currently diagnosed foot disorder is a 
manifestation of the service-connected back 
disability or is a separate condition.  

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level of 
severity of the foot disability (i.e., a 
baseline) before the onset of the 
aggravation. 

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the appellant's claim.  If any 
benefit sought continues to be denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


